MEMORANDUM**
Jose Alberto Andino-Ochoa appeals his 57-month sentence following his jury trial conviction for illegal reentry. As AndinoOchoa concedes, his contention that the district court erred by making a 16-level upward adjustment under U.S.S.G. *141§ 2L1.2(b)(l)(A)(i), based on both Andino-Oehoa’s original sentence of imprisonment for a prior drug-trafficking conviction and on subsequent incarcerations imposed for his probation violations, was rejected in United States v. Moreno-Cisneros, 319 F.3d 456 (9th Cir.2003). While Andino-Oehoa suggests that Moreno-Cisneros was wrongly decided, absent intervening Supreme Court authority, “one three-judge panel of this court cannot reconsider or overrule the decision of a prior panel.” United States v. Gay, 967 F.2d 322, 327 (9th Cir.1992). Accordingly, the district courtis
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.